UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 19, 2007 Fellows Energy Ltd. (Exact name of registrant as specified in its charter) Nevada 000-33321 33-0967648 (State or other jurisdiction(Commission File Number)(IRS Employer of incorporation)Identification No.) 1369 Forest Park Cir. Suite #202, Lafayette, CO 80026 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code (303) 926-4415 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.02 Non-Reliance on Previously Issued Financial Statements or a Related Audit Report or Completed Interim Review. In connection with the Company's filingof Form 10-QSB for the period endedSeptember 30, 2007 (the “Form 10-QSB”) with the Securities and Exchange Commission (the “Commission”), wehad been in communication with ourindependent certified public accountant in order to complete the required review of our financial statements, who has not yet responded to our communications relating to their review of our financial statements prior to our filing the Form 10-QSB.The Board of Directors has determined as of the date hereof that, under these circumstances, the present filing should be made.The Board of Directors has attempted to discuss the matters disclosed in this filing, and will continue to work toward obtaining proper review of the referenced Form 10-QSB. We are aggressively seeking any additional comments required to complete the review for filing an amended Form 10-QSB for the period endedSeptember 30, 2007. The Companyintends to file such amended Form 10-QSB to rectify the filing, at the earliest practicable date. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fellows Energy Ltd. Date: November 21, 2007By: /s/ GEORGE S. YOUNG George S. Young Chief Executive Officer
